Citation Nr: 0837274	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-21 513	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Whether the appellant's VA death pension benefits were 
properly terminated due to excess countable income.  


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active military service from November 1952 to 
August 1953, when he was discharged on account of disability.  
He died in March 1987.  The appellant is his widow.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 2004, when it was remanded for further 
evidentiary and procedural development.  Regretfully, much of 
the requested evidentiary development depended upon the 
assistance and cooperation of the appellant, who failed to 
respond to the RO's requests for her assistance.  However, 
all other development requested has been accomplished and the 
case has therefore been returned to the Board.  We will 
therefore proceed to review the appeal, based upon all the 
evidence currently of record.


FINDING OF FACT

1.  Since the appellant was awarded Social Security 
disability benefits in January 2001, her household income has 
exceeded the ceiling for the payment of VA death pension 
benefits for a widow with one dependent.  


CONCLUSION OF LAW

The appellant's VA death pension benefits were properly 
terminated effective February 1, 2001, due to excess 
countable income, and her countable income has exceeded the 
maximum applicable rate since that date; the criteria for 
entitlement to VA death pension benefits are not met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to 
waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  
These provisions do apply, however, to pension claims.  As 
this appeal does not involve a waiver of recovery of an 
overpayment, (such apparently having been granted) but rather 
the appellant's continued entitlement to VA death, or widow's 
pension benefits, we must first analyze whether the VA has 
fulfilled its notice and assistance responsibilities toward 
the appellant.  

When an application for benefits is received, VA has certain 
notice and assistance requirements under the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Review of 
the claims file shows that the veteran was informed of these 
elements in a letter of October 2007 prior to the most recent 
adjudication of her claim.  In addition to this letter, she 
was informed of the law and regulations governing eligibility 
for VA death pension benefits and excluding countable income 
in a Statement of the Case provided in June 2003.  
Additionally, we note that the appellant expresses actual 
understanding of the principles related to VA pension 
benefits in her written correspondence.  Thus, while the 
manner and timing of the notice the appellant was provided 
was not in strict compliance with the pertinent law and 
regulations, any error in this regard is harmless.  

To support the appellant's claim for VA death pension, or 
widow's pension benefits, the VA has provided her with the 
appropriate forms for setting forth her income and expenses, 
and has verified her receipt of Social Security benefits and 
the amount of those benefits with the Social Security 
Administration.  As noted above, the appellant has not 
provided the requested information since 2003, and has not 
otherwise contacted the VA.  She did not respond to the 
requests for her assistance in developing evidence to support 
her claim, meaning that the VA is now constrained to 
adjudicate her claim based upon an incomplete record.  She 
has also declined the opportunity to testify during a hearing 
on appeal.  

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the appellant 
wished to fully develop her claim, she had a corresponding 
duty to assist by providing the requested information.  The 
Board therefore holds that, even though the claim has not 
been fully developed, the VA has fulfilled its duty to assist 
her.  We will thus proceed to evaluate the appeal based on 
the evidence currently of record.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

History of the case

The appellant initially applied for VA pension benefits in 
1994.  At that time, the benefit sought was denied, due to 
excess family income, as her son received Social Security 
benefits.  She then applied to have her son classified as a 
helpless child within the VA system.  She later prevailed 
upon this claim, as a January 1996 RO decision established 
that her son was permanently incapable of self-support by 
reason of physical and mental disability caused by mental 
retardation and juvenile diabetes, with complications 
including kidney dysfunction and ocular impairment.  

Based upon the pending classification of the appellant's son 
as a helpless child, the RO excluded his Social Security 
income from consideration under the provisions of 38 C.F.R. § 
3.272(m) and thus was able to award VA widow's pension 
benefits to the appellant in an October 1994 decision.  In 
conjunction with the award, she was informed that the award 
was based upon her income, or lack thereof, and that it was 
her responsibility to promptly report any change in her 
income.

In January 2001, the appellant notified the RO that she was 
receiving Social Security benefits in her own name and 
provided a copy of the Social Security award letter.  The RO 
verified the award with the Social Security Administration 
and in June 2001 adjusted the appellant's pension payments to 
reflect her increased income.  This retroactive adjustment 
created an overpayment of benefits, which the VA Debt 
Management Center properly declared in a June 2001 letter to 
the appellant.  The appellant requested a waiver, claiming 
financial hardship and inability to repay the debt.  The RO's 
Committee on Waivers granted this waiver request in a 
December 2001 decision, noting the appellant's cooperation 
throughout, her promptness in providing the information about 
her Social Security benefits, and her son's deteriorating 
physical and mental condition.  

However, the appellant continued to assert her entitlement to 
and need for VA death pension benefits.  She completed and 
submitted forms for the Application for Exclusion of 
Children's Income, in which she set forth her family's income 
and expenses, in September 2001, and July 2002.  In June 
2003, she submitted a medical expense report with receipts, 
in the attempt to reduce her countable income.  Apparently, 
based upon the Applications for Exclusion, the RO construed 
the claim to be whether the appellant's income was excessive 
for the receipt of VA death pension benefits and certified 
the appeal to the Board on this basis.  

As noted above, the Board remanded the appeal in May 2004, 
for evidentiary development including obtaining further 
information about the appellant's family income and expenses 
for the period beginning in February 2001.  After obtaining 
this information from the appellant, the RO was to prepare an 
audit of her account, including an explanation for each 
income exclusion which may have been applicable and the 
regulatory support for each exclusion.  Although the RO 
provided the appellant with the appropriate forms and 
requested that she complete them, she did not respond in any 
way.  A notation in the file indicates that the RO was unable 
to prepare the requested audit due to insufficient 
information from the appellant as to her income and expenses.  

Analysis

No pension benefits have been paid to the appellant since 
June 2001, and because her waiver application was granted, no 
outstanding debt remains.  Rather, the appellant is 
contending that her VA widow's pension benefits should be 
restored.  She contends that she needs the VA pension 
benefits to support herself and her son who is incapable of 
self support.  She further contends that she allocates all of 
his Social Security payments to his support and medical 
expenses.

The maximum rate of VA pension benefits that may be paid is 
set by law.  An otherwise qualifying recipient will be paid 
up to the maximum rate, reduced by the amount of his 
countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  In 
other words, any countable income will reduce the pension 
benefits, dollar for dollar, by the amount of the income.  
Thus, if the appellant's annual income exceeds the maximum 
payable rate, the entire amount is offset, and she is not 
entitled to any pension benefits.

The law and regulations governing the determination of annual 
income for purposes of administering VA pension benefits 
provide that payments of any kind from any source are counted 
as income unless specifically excluded.  See 38 U.S.C.A. § 
1503; 38 C.F.R. §§ 3.271, 3.272.

Although a number of exclusions from countable income are set 
forth under 38 C.F.R. § 3.272, such as welfare payments, 
charity, medical and/or burial expenses, educational expenses 
and the profit from the sale of property under certain 
circumstances, the type of benefit received by the 
appellant's son and the appellant herself, from the Social 
Security Administration is not listed among the exclusions.

However, under certain circumstances, a child's available 
income may be excluded from the countable family income.  The 
regulations pertaining to this exclusion, known as the 
"hardship exclusion," are as follows:

Hardship exclusion of child's available income:  When 
hardship is established under the provisions of Sec. 
3.23(d)(6) of this part, there shall be excluded from the 
available income of any child or children an amount equal to 
the amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion.  The amount of this exclusion shall not 
exceed the available income of any child or children, and 
annual expenses necessary for reasonable family maintenance 
shall not include any expenses which were considered in 
determining the available income of the child or children or 
the countable annual income of the veteran or surviving 
spouse.  38 C.F.R. § 3.272(m); see 38 U.S.C.A. § 1521(h).

A child's income shall be considered "reasonably available" 
when it can be readily applied to meet the veteran's or 
surviving spouse's expenses necessary for reasonable family 
maintenance, and "hardship"' shall be held to exist when 
annual expenses necessary for reasonable family maintenance 
exceed the sum of countable annual income plus VA pension 
entitlement.  Expenses necessary for reasonable family 
maintenance include expenses for basic necessities (such as 
food, clothing, shelter, etc.) and other expenses, determined 
on a case-by-case basis, which are necessary to support a 
reasonable quality of life.  38 C.F.R. § 3.23(d)(6).

Simply put, a hardship exclusion of a child's income may be 
granted if the family's reasonable annual expenses are higher 
than the total family income, including the VA pension.  If 
the family's total expenses are higher than annual income, 
they may be used to reduce the child's countable income, up 
to the amount of the excess expenses, or the child's income, 
whichever is less.

In 2001, the VA income limit for death pension purposes for a 
widow with one child was $8,168.  The appellant was in 
receipt of $7,968 annually from the Social Security 
Administration.  Her son was also in receipt of the same 
amount, for a total household income of $15,936.  Although 
the VA invited her to submit medical expenses for the purpose 
of reducing her countable income, she did not do so for the 
year 2001.  She reported that her expenses were $1,477 a 
month for a total of $17,724, annually.  Thus, the family's 
annual expenses were higher than annual income by $1,788.   

As noted above, a hardship exclusion only allows the child's 
income to be excluded up to the amount of the excess 
expenses, or the child's income, whichever is less.  The 
amount of the "hardship exclusion" must then be subtracted 
from the child's income.  However, in this case, since the 
total family income exceeds the maximum rate of pension, any 
resulting pension entitlement will be less than the 
"hardship exclusion."  Thus, to recap, in this case, the 
amount which can be considered for hardship exclusion is the 
amount by which expenses exceed income.  If, however, her 
income is higher than the maximum rate, she is not entitled 
to any pension.  If her countable income is less than this 
amount, she is entitled only to the amount which brings her 
total income, including the pension, up to the maximum rate 
payable.  Once her income reaches the maximum rate, she may 
not receive any additional VA pension, regardless of 
hardship.  

Therefore, for the period from January 1, 2000, to December 
31, 2000, her claimed expenses were $1,477 a month ($17,724 
per year), and her income was $1,328 per month ($15,936 per 
year).  The $1,788 difference (for the year) between the two 
is the "hardship exclusion"; this amount is subtracted from 
her son's income to reduce total countable income to $14,148 
per year, which exceeds the maximum pension rate of $8,168.  
Therefore, even with the hardship exclusion, her total 
countable family income exceeded the maximum rate for this 
period.  

The appellant did not respond to the remand request for 
additional information regarding her income and expenses for 
subsequent time periods.  Therefore, entitlement to 
subsequent death pension benefits can not be established 
because the appellant has not provided sufficient 
information.  This information pertaining to her expenses is 
not otherwise available to VA.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this regard, we note that by law, maximum VA pension 
benefits, are tied to the same cost-of-living percentages, 
and increased at the same rate, as SSA disability benefits.  
38 U.S.C.A. § 5312.  Therefore, the appellant will not likely 
be entitled to VA pension benefits in the future, if her 
situation remains the same.  If she has significant 
unreimbursed medical expenses, or gains a dependent (whose 
own income must be counted, unless it is excludable) she may 
wish to apply again for death pension benefits.  In such a 
case, she would only be entitled to the amount in excess of 
the SSA payments (and any other income).  

The preponderance of the evidence is against the appellant's 
claim and the appeal must be denied.

Additional matter

In the prior remand, the Board noted that the appellant 
submitted statements in September 2002 and January 2003 in 
which she referred to an overpayment of $625, and a letters 
dated in August 2002 and November 2002 apparently pertaining 
to the overpayment.  In the remand, the Board observed that 
the claims file contains no indication of how the alleged 
overpayment of $625 was created, and no letters bearing the 
dates of August 2002 and November 2002.  

Nothing occurred to clarify this mystery during the time 
while the instant appeal was on remand.  As no pension 
benefits appear to have been paid to the appellant since June 
2001, that are reflected in the file, the Board is at a loss 
to understand how an overpayment could have been created.  As 
discussed above, recovery of an overpayment debt created when 
the appellant began receiving Social Security benefits was 
waived in the December 2001 decision, meaning that the 
appellant owes none of that money to the VA.  It would appear 
that the appellant is referring to a second debt of some 
sort, although it is difficult to imagine the source of such 
a debt, based upon the information contained in her file.  
However, in the absence of a substantive appeal on this 
matter, the Board lacks jurisdiction over this purported 
debt-we raise the matter at this point simply to highlight 
the entire lack of clarity surrounding it.  


ORDER

The appellant's countable income is excessive for the receipt 
of death pension benefits; entitlement to death pension is 
denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


